DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Debra Mitchell on 22 October 2021.
The application has been amended as follows: 
	Claim 34 is cancelled.

Election/Restrictions
Claim 15 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1 – 4, 6 – 8, 10, 12, and 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 28 November 2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Claims 1 – 4, 6 – 8, 10, 12, 13, 15, 18 – 20, and 23 – 32 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	With respect to claim 15, the examiner observes Gardon (US 5,997,969 A), Brown (US 3,639,353 A), Porzio (US 2003/0220462 A1), and Huang (US 2006/0057320 A1), individually and collectively considered the closest prior art fail to teach or suggest the limitations of claim 1.  In particular, the process limitations of claim 15 define an implied product having a particular crosslinking density and film breakthrough time.
	Notably, with particular emphasis on the implied product, Porzio identifies the purpose of ammonium hydroxide in the context of claim 15 is to prevent crosslinking of the compounds corresponding to the claimed first and second compounds (e.g. ¶ [0039] – [0106]), such compounds being disclosed by Gardon, but does not provide sufficient detail regarding the removal thereof to teach or suggest the implied crosslinking density which results from the recited process limitations of claim 15, particularly to obtain the claimed film breakthrough leak time.
	Therefore, claim 15 is allowed.  Claims 18 – 20 and 23 – 32 depend, directly, or indirectly, on claim 15.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claims 18 – 20 and 23 – 32 are allowed for at least the same reasons as claim 15.  
	Furthermore, claim 1 is a method claim commensurate in scope with product claim 15 in that the method of claim 1 provides a product having at least the same features as claimed 15.  Accordingly, claim 1 is allowed.  Claims 2 – 4, 6 – 8, 10, 12, and 13 depend, directly, or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claims 2 – 4, 6 – 8, 10, 12, and 13 are allowed for at least the same reasons as claim 1.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783